Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Provides Feasibility Study Update Feasibility Study on track for completion in mid-2010 Shares Issued and Outstanding: 66,631,746 TSX: MPV NY - AMEX: MDM TORONTO and NEW YORK, Jan. 25 /CNW/ - Mountain Province Diamonds Inc. ("Mountain Province", the "Company") (TSX: MPV, NY-AMEX: MDM) is pleased to announce that the Gahcho Kue definitive feasibility study, which commenced in August, 2009, is progressing satisfactorily and remains on budget and on schedule for completion by mid-2010. Key elements of the feasibility study, including the mine schedule, pit design, waste dump design, process plant design, and waste and water management are advancing satisfactorily. A final draft of the Gahcho Kue project description has been presented to the Gahcho Kue Joint Venture partners, De Beers Canada Inc. ("De Beers") and Mountain Province. Once completed, the project description will be incorporated into the Environmental Impact Statement ("EIS"), which will be submitted the Mackenzie Valley Environmental Impact Review Board ("MVEIRB").
